PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PRINTZ et al.
Application No. 16/835,047
Filed: 30 Mar 2020
For: NATURAL LANGUAGE NAVIGATION RELATIVE TO EVENTS IN CONTENT OF AN AUDIO VIDEO STREAM
:
:
:
:	DECISION ON PETITION
:
:
:

	
This is a decision on the petition under 37 CFR 1.181, filed December 10, 2020, to withdraw the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is hereby GRANTED.

The Notice of Abandonment mailed December 9, 2020 states that the instant application is abandoned for failure to timely file a response to the Notice to File Missing Parts (Notice) mailed April 9, 2020. Petitioners assert that a proper reply to the Notice was timely filed April 9, 2020. Petitioners’ arguments have been carefully considered and found persuasive. As argued, the record reflects that a proper reply (independent claim fees and excess claim fees) to the Notice was timely submitted April 9, 2020.

In view thereof, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

This application is being directed to the Office of Patent Application Processing for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions